Citation Nr: 0732150	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus. 

4.  Entitlement to service connection for hyperopic 
astigmatism of both eyes, claimed as secondary to diabetes 
mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for 
diabetes mellitus and for hypertension, coronary artery 
disease and hyperopic astigmatism of both eyes, claimed as 
secondary to diabetes mellitus. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed diabetes 
mellitus existed during military service or for many years 
thereafter. 

2.  The veteran's claims for entitlement to secondary service 
connection for hypertension, coronary artery disease 
secondary and hyperopic astigmatism of both eyes secondary 
are not based on a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension is not secondary to a service-connected 
disability.  38 C.F.R. § 3.310 (2006).

3.  Coronary artery disease is not secondary to a service-
connected disability.  38 C.F.R. § 3.310 (2006).

4.  Hyperopic astigmatism of both eyes is not secondary to a 
service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
diabetes mellitus on a direct basis and for hypertension, 
coronary artery disease and hyperopic astigmatism of both 
eyes, all claimed as secondary to diabetes mellitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal, to the extent 
required under the circumstances.  

It appears the veteran was not informed of the elements 
necessary to sustain a claim for secondary service 
connection.  However, as discussed in more detail below, the 
Board finds that the law, and not the evidence, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Consequently, any failure by the VA to 
notify the veteran of the elements of secondary service 
connection constitutes harmless error and does not prejudice 
the veteran.  See Manning v. Principi, 16 Vet. App. 534, 542-
3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter]. See 
also VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit].

The Board observes that the veteran was informed of the 
evidentiary requirements for direct service connection in 
letters from the RO dated April 21, 2003, October 7, 2004 and 
October 12, 2005 including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, including "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The October 2005 letter further requested the veteran:  
"Provide us any VA or non-VA clinical records (not already 
submitted) that you may have in your possession.  If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original].

Finally, the Board notes that the October 2005 letter 
specifically requested of the veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
veteran's claimed type II diabetes mellitus.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, private medical 
records and service medical records.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has diabetes mellitus.  The record 
is missing critical evidence of that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
veteran's claims are being denied on that basis.  The outcome 
of this case thus hinges on matters other than those which 
are amenable to VA examination and medical opinion.  
Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the veteran developed diabetes mellitus in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the veteran's service medical records.

As explained in greater detail below, the outcome of the 
claim of entitlement to service connection for diabetes 
mellitus hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing.  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for diabetes mellitus.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include diabetes mellitus, shall be service connected.  See 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Analysis 

The veteran seeks entitlement to service connection for 
diabetes mellitus.  His contentions are unclear.  There is 
some reference to possible exposure to herbicides in Thailand 
in the early 1960s. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), multiple medical reports 
diagnose the veteran with type II diabetes mellitus.  Hickson 
element (1) has therefore been satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury. 

Concerning disease, the veteran served on active duty between 
August 1961 and August 1963.  There is no indication that 
diabetes existed in service or was manifested within the one 
year presumptive period after service found in 38 C.F.R. § 
3.309(a).  Indeed, although the precise date of the initial 
diagnosis of diabetes mellitus is not clear, it is clear that 
he was diagnosed decades after leaving service.

Concerning injury, no specific injury has been alleged, 
although there is some reference to exposure to herbicides.  
As discussed in the law and regulations section above, 
exposure to herbicides is presumed for veterans who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975. In this case, the 
veteran was stationed in Thailand.  He has denied serving in 
the Republic of Vietnam or traveling there.  There has been 
submitted for the record no evidence that the veteran was 
actually exposed to herbicides during his military service.  
The veteran himself did not recall any such exposure.  See 
veteran's May 2003 statement.  In addition, there is of 
record no suggestion that any incident of the  
Veteran's military service caused the currently diagnosed 
diabetes mellitus.

In the absence of in-service disease or injury, Hickson 
element (2) has not been met and the veteran's claim fails on 
this basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's currently 
diagnosed diabetes mellitus to his military service.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his diabetes 
mellitus and military service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, 

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.







2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus. 

4.  Entitlement to service connection for hyperopic 
astigmatism of both eyes, claimed as secondary to diabetes 
mellitus. 

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran does not appear to contend that his hypertension, 
coronary artery disease or hyperopic astigmatism started in 
service, and the record on appeal does not so suggest.  He 
contends, rather, that these disabilities are caused by Type 
II diabetes mellitus.  See his March 2003 claim.

However, in order to prevail on the issue of entitlement to 
secondary service connection, there must be a service-
connected disability.  As has been discussed above, the Board 
is denying his claim of entitlement to service connection for 
diabetes mellitus.
The Board observes that service connection has been granted 
for tinnitus and bilateral hearing loss.  The veteran does 
not contend, and the evidence of record does not demonstrate, 
that such disabilities are responsible for the veteran's 
diabetes mellitus.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of service-connected diabetes 
mellitus, entitlement to service connection for hypertension, 
coronary artery disease and hyperopic astigmatism on a 
secondary basis cannot be granted. A preponderance of the 
evidence is against the claims, and the benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is denied.

Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, is 
denied. 

Entitlement to service connection for hyperopic astigmatism 
of both eyes, claimed as secondary to diabetes mellitus, is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


